VIRGINIA:
       In the Supreme Court of Virginia held at the Supreme Court Building in the
City of Richmond on Thursday the 7th day of November, 2019.

Present: Lemons, C.J., Goodwyn, Mims, Powell, Kelsey, and McCullough, JJ., and Millette, S.J.

Andrew Gilbert Schmuhl,                                                           Appellant,

against               Record No. 181596
                      Court of Appeals No. 1572-16-4

Commonwealth of Virginia,                                                         Appellee.

                                                           Upon an appeal from a judgment
                                                     rendered by the Court of Appeals of
                                                     Virginia.

       In this case, we awarded appellant an appeal from the judgment of the Court of Appeals,
which affirmed appellant’s convictions for two counts of abduction with intent to gain pecuniary
benefit, two counts of aggravated malicious wounding, two counts of using or displaying a
firearm during the commission of an aggravated malicious wounding, and burglary while armed
with a deadly weapon. See Schmuhl v. Commonwealth, 69 Va. App. 281, 312-13 (2018).
       We have considered the record, briefs, and arguments of counsel, and for the reasons
stated in the opinion of the Court of Appeals, we will affirm the judgment.
       This order shall be published in the Virginia Reports and certified to the Court of Appeals
of Virginia and to the Circuit Court of Fairfax County.


                                            A Copy,

                                               Teste:

                                                            Douglas B. Robelen, Clerk

                                               By:



                                                          Deputy Clerk